           Case 5:19-cv-00089-G Document 45-5 Filed 03/01/19 Page 1 of 10
                                                  ELECTRONICALLY FILED
                                                      2019 Jan 18 AM 10:46
                                          CLERK OF THE MARION COUNTY DISTRICT COURT
MINTER & POLLAK, LC                              CASE NUMBER: 2019-CV-000001
8080 E. Central, Suite 300
Wichita, Kansas 67206
(316) 265-0797

                       DISTRICT COURT, MARION COUNTY, KANSAS
                                  CIVIL DEPARTMENT

BANK OF HAYS                                               )
                                                           )
                             Plaintiff,                    )
                                                           )
vs.                                                        )
                                                           )
CAH ACQUISITION COMPANY #5, LLC,                           )
HMC/CAH CONSOLIDATED INC.                                  )
CITY OF HILLSBORO, KANSAS                                  )      CASE NO. 2019-CV-00001
PUBLIC BUILDING COMMISSION OF HILLSBORO                    )
KANSAS, APP GROUP INTERNATIONAL, LLC                       )
SECURITY BANK OF KANSAS CITY,                              )      TITLE INVOLVING
ATHENAHEATH, INC., US BANK,                                )      REAL ESTATE
KANSAS DEPARTMENT OF REVENUE                               )
BOARD OF COUNTY COMMISSIONERS FOR                          )
MARION COUNTY, MOBILE CARDIAC CARE, LLC,                   )
et al.                                                     )
                Defendants.                                )
~~~~~~~~~~~~~~~~~~~)
Pursuant to K.S.A. Chapter 60
(REAL ESTATE FORECLOSURE ACTION)

      ORDER GRANTING APPLICATION FOR APPOINTMENT OF RECEIVER

         This Order is effective as of the date and time shown on the electronic file stamp.

The plaintiff, Bank of Hays ("Bank") appears by and through its counsel, Creath Pollak

of Minter & Pollak, LC, the City of Hillsboro, Kansas ("City") and the Public Building

Commission of Hillsboro, Kansas ("PBC") appears by and through their attorney Tyler

E. Heffron of Triplett Woolf Garrettson, LLC. The Court after reviewing the pleadings

and hearing from the parties hereby grants the Application for Appointment of Receiver

and makes the following findings and conclusions:

         1)        This Court has proper jurisdiction and venue to hear the Application

brought before it by the Bank, City, and PBC.




                                                                                               5
          Case 5:19-cv-00089-G Document 45-5 Filed 03/01/19 Page 2 of 10



Page 2 of10


        2)     KS.A.§   60-1301   et seq. gives the Court broad authority and power to

appoint a receiver and grant the receiver powers. In particular, Kansas law gives the

Court broad authority and power to appoint a receiver ex parte if the evidence presented

proves that immediate and irreparable injury is likely to result in the absence of such

appointment. See Gard, Casad & Mulligan, Kansas Law & Practice. vol. s. p.        191 (5th   Ed.

2012)   (stating notice and hearing are dispensed with if the judge finds immediate and

irreparable injury is likely to result if a receiver is not appointed).

        3)     This lawsuit involves the requested foreclosure of the Bank's security

interest in the real and personal property of the Hillsboro Community Hospital

("Hillsboro Hospital"), a rural hospital facility currently carrying a "critical access

hospital" designation that gives it certain benefits for Medicare reimbursement. As

widely reported by the media, the Hillsboro Hospital has suffered from multiple

financial challenges in the last several months, including, among others, non-payment

of utilities, the threatened shut-off of utilities, failure to timely make payroll to on-site

hospital staff, and the loss by employees of their own health coverage benefits. All of

these issues and challenges, not to mention the failure to make ongoing mortgage

payments to the Bank and lease payments to the City, have put the ongoing operation of

the Hillsboro Hospital in serious jeopardy.

        4)     As stated in the Verified Amended Petition, Bank is a secured creditor of

CAH Acquisition Company #5, LLC, and has a perfected security interest in the real and

personal property that comprise the Hillsboro Hospital.
         Case 5:19-cv-00089-G Document 45-5 Filed 03/01/19 Page 3 of 10



Page 3of10

       5)     The evidence shows that the PBC owns fee title to the land upon which the

Hillsboro Hospital was built, and leases that land, as well as an adjoining parking lot, to

the City. The City subleases the land to Defendant CAH Acquisition Company #5, LLC.

The lease payments from Defendant CAH Acquisition Company #5, LLC to the City, and

from the City to the PBC, are used to pay-off bond financing the PBC undertook in 2015

as part of the project to build the Hillsboro Hospital. As noted herein below, Defendant

CAH Acquisition Company #5, LLC's payment of the sublease rent obligation is in

default for the months of October through December of 2018 and January of 2019.

Consequently, the City will have to pay the PBC out of the City's general accounts in

order to make the bond payments.

       6)     The subject real and personal property has an estimated value of

$12,000,000.00,   so long as it is an on-going "critical access hospital", which either

would be lost or is at risk of being lost if the Hillsboro Hospital closed. Moreover, if the

Hillsboro Hospital loses its "critical access hospital" designation, the value of the

property will be significantly decreased as this designation results in eligibility for

higher reimbursements from Medicare.

       7)     The evidence shows that Defendant HMC/CAH Consolidated, Inc. has

entered into guarantee agreements as to the debt and obligations Defendant CAH

Acquisition Company #5, LLC owes to the Bank and the City.

       8)     According to information available to the Bank, the estimated annual

revenue from of the Hillsboro Hospital is   $8,800,000.00,    with net income of

$192,747.00   based upon the 2018 financials. It is expected that this revenue would be
         Case 5:19-cv-00089-G Document 45-5 Filed 03/01/19 Page 4 of 10



Page4 of10

significantly impacted if the Hillsboro Hospital lost its "critical access hospital"

designation.

       9)      The Bank's security interest extends to all accounts receivables due to the

Hillsboro Hospital. On information and belief, these accounts receivables are sent to a

lock box with Defendant Athenahealth, Inc. and then deposited into an account at

Defendant US Bank.

       10)      The evidence shows that the Defendants CAH Acquisition Company #5,

LLC and HMC/CAH Consolidated, Inc. have not been paying their obligations as they

come due as follows:

                a. Monthly payments on the loan with the Bank for the months of

                   September, October, November, and December 2018 totaling

                    $276,477.63,   as of January 7,   2019.   The January 2019 payment will be

                   due on January 30, 2019

                b. The monthly sublease rent payments to the City for the months of

                   October, November and December 2018 and January 2019. These

                   payments total    $29,650.00,   as of January 1,   2019.   The February 2019

                   payment will be due on February 1, 2019.

                c. The utilities were recently delinquent to the City and the City advised

                   Defendant CAH Acquisition Company #5, LLC and the Hillsboro

                   Hospital that the power would be shut-off if the utility bills were not

                   paid in full together with a deposit by Noon of February 11,      2018.   Mid-

                   morning on February 11, 2018, just shortly before the planned utility
         Case 5:19-cv-00089-G Document 45-5 Filed 03/01/19 Page 5 of 10



Page 5of10

                   shut-off, a payment was wire transferred to the City bringing the utility

                   bill current. Consequently, a utility shut-off at the Hillsboro Hospital

                   was narrowly averted.

               d. The real estate taxes for the Hillsboro Hospital have not been paid the

                   years 2017 and 2018, which total more than $300,ooo.oo.

               e. The Bank had to force-place insurance for the facility on December 21,

                   2018.

               f. As reported in the local media, payroll has not consistently been paid

                   on time to the employees nor have vendors been paid.

               g. The Kansas Department of Revenue has issued tax warrants against the

                   Hillsboro Hospital.

       11)     The failure of Defendants CAH Acquisition Company #5, LLC and

HMC/CAH Consolidated, Inc. to fulfill the financial obligations of the Hillsboro

Hospital is causing and, if not immediately corrected, will continue to cause immediate

and irreparable injury to the Hillsboro Hospital, including the risk of the facility closing,

losing on-site staff, utilities being shut-off, and the loss of the facilities' "critical access

hospital" designation. Whether the Hillsboro Hospital were to close or not, all of these

past and presently ongoing failures will continue to decrease the value of the property

and put the community and residents of Hillsboro and Marion County at risk of losing

local access to healthcare.
          Case 5:19-cv-00089-G Document 45-5 Filed 03/01/19 Page 6 of 10



Page 6 of10

        12)   This Court specifically finds that immediate and irreparable harm is likely

to result if a receiver is not appointed to operate and manage the Hillsboro Hospital in

order to ensure that it remains open and retains as much of its value as possible.

        13)   The Court has reviewed the submission of the Bank, City, and PBC as to

the suggested receiver and finds that there is good cause to appoint Cohesive Healthcare

Management + Consulting, LLC ("Cohesive"), as a receiver in this matter to take

possession of the Hillsboro Hospital and to operate, manage, and oversee it during the

pendency of this foreclosure action and until further order of the Court. The evidence

shows that Cohesive is qualified, experienced, and capable of managing and operating

the Hillsboro Hospital, and has undertaken efforts in other occasions to manage and

operate strained hospital assets.

        14)   The Court grants Cohesive as the Receiver the following powers:

              a. Management, operation, and oversight of the Hillsboro Hospital,

                 including all aspects of financial management,

                 bookkeeping/ accounting, executive management, human resources,

                 insurance processing, Medicare/Medicaid processing and

                 reimbursement, private health insurance and private pay processing,

                 accounts payable and receivable, suppliers/vendors, medical staffing,

                 licensure, reporting, etc. (i.e., this would be attendant to the role of a

                 CEO and CFO of the Hillsboro Hospital);

              b. Collect all receivables of the Hillsboro Hospital, including, without

                 limitation, those funds in the possession of Defendant CAH Acquisition
         Case 5:19-cv-00089-G Document 45-5 Filed 03/01/19 Page 7 of 10



Page 7of10

                  Group #5, LLC, the Hillsboro Hospital, Athena and US Bank subject to

                  the Motion for Restraining Order filed herein;

             c. Set up new bank accounts;

             d. Pay and manage the accounts payables of the Hillsboro Hospital,

                  including, without limitation, payments owing on wages, utilities,

                  vendors, suppliers and its own monthly fees necessary to run the

                  hospital. The Receiver is not required to pay obligations incurred prior

                  to the effective date of the Receivership unless a determination is made

                  that it is prudent to do so to maintain business relationships that are

                  necessary to the continued operation of the Hospital.

             e. Pay debt service (including to the Bank) and rents (including to the

                  City) to the extent that there is sufficient receivables to pay such

                  obligations after all accounts payable necessary to run the hospital

                  have been paid.

             f.   Handle all employee issues including hiring and terminations;

             g. Enter into an interim financing loan provided by Bank to CAH

                  Acquisition Company #5, LLC secured by the accounts receivables of

                  CAH Acquisition Company #5, LLC for short term operating capital to

                  be used to pay critical vendors including utilities and wages until the

                  receivables start to come in and can be used to pay ongoing expenses.

                  Said loan would be repaid out of the receivables.
            Case 5:19-cv-00089-G Document 45-5 Filed 03/01/19 Page 8 of 10



Page 8   of10

                h. Contract with any service provider or contract-operator necessary and

                     reasonable to fulfill the obligations outlined herein to handle the

                     management, operation, and oversight of the Hillsboro Hospital, and

                     to delegate any powers stated herein to a service provider or contract-

                     operator to ensure the continual operation of the Hillsboro Hospital

                     during the pendency of this action.

                L    The Receiver has legal authority to sign any paperwork required by

                     insurance companies, Medicare or Medicaid in order to continue to

                     receive payments and to facilitate in the exercise of the Receiver's

                     powers and duties granted herein including but limited to executing

                     form #CMS 855A, Medicare Enrollment Application - Institutional

                     Providers.

                J.   The Receiver is to provide monthly financial statements, including

                     reports as to income and expense, to be filed with the Court, and copies

                     provided to the Bank, City, and PCB. Said reports are due on the 15th

                     day of the month for the previous month.

                k. The Receiver has the right to access any protected health information

                     related to the Hillsboro Hospital so long as it complies with HIPPA and

                     the related rules governing the same and can use and disclose said

                     protected health information in the performance of its duties as the

                     Receiver.
          Case 5:19-cv-00089-G Document 45-5 Filed 03/01/19 Page 9 of 10



Page 9of10

               1. Take any other actions necessary and reasonable to retain the "critical

                    access hospital" designation and to keep the hospital open and

                    operating during the pendency of this action.

         15)   Defendants CAH Acquisition Group #5, LLC, Athenaheath, Inc., US Bank,

and HMC/CAH Consolidated, Inc. are hereby ordered and directed to hand over all

funds in their possession payable to CAH Acquisition Group #5, LLC or the Hillsboro

Hospital to the Receiver for deposit into a newly established account.

         16)   The Defendants CAH Acquisition Group #5, LLC, HMC/CAH

Consolidated, Inc. and any of their agents, representatives or managers are hereby

directed immediately to deliver possession of the real and personal property comprising

the Hillsboro Hospital to the Receiver subject to the secured creditors interest in the

same and said Defendants are enjoined from in any manner disturbing the Receiver's

possession of this same property. The Receiver can take steps to secure such possession

through removal of said parties from the premises without further Court order and the

Sheriff can help with the same.

         17)   At this time, the Court is not requiring that the Bank, City or PBC post a

bond and such is discretionary pursuant to K.S.A.    60-1304.   The Bond required by

K.S.A.   60-1301   for Cohesive shall be in the amount of $200,000.00 to be filed with the

Court along with the required Oath and upon such filings Cohesive shall be the Receiver

in this matter.

         IT IS SO ORDERED.
        Case 5:19-cv-00089-G Document 45-5 Filed 03/01/19 Page 10 of 10



Page 10of10




Approved By:

Isl Creath L. Pollak
Creath L. Pollak, #21681
Minter & Pollak, LC
8080 E, Central, Suite 300
Wichita, KS 67206
Telephone: 316-265-0797
Fax:316-618-0058
creath@mp-firm.com
Attorney for Plaintiff



Isl Tyler E. Heffron
Tyler E. Heffron, #22115
TRIPLETT WOOLF GARRETSON, LLC
2959 North Rock Road, Suite 300
Wichita, KS 67226
Telephone: 316.630.8100
Facsimile: 316.630.8101
Email: theffron@twgfirm.com
Attorneys for Defendant
City of Hillsboro, Kansas and
Public Building Commission of
Hillsboro, Kansas
